By the Court.
Held: That the power conferred by section 1679, Revised Statutes, on common councils of municipal corporations to “judge of the election, returns and qualifications of their own members, ” is not only exclusive of any other jurisdiction to hear and determine the matter, as decided in State ex rel v. Berry, 47 Ohio St., 232, but is also final. The power exercised by councils in such cases, is political in character and not judicial in the sense that their determination of - the question who is, and who is not, entitled to a seat in their body, can be reviewed by a court. State ex rel. v. Harmon, 31 Ohio St., 250. It therefore follows, that the judgment of the circuit court should be affirmed with costs, and that that of the common pleas should be affirmed so far as it dismissed the petition of the plaintiff in error in that court, and reversed as to costs.

Judgment accordingly.